Citation Nr: 0838681	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as lung condition, to include as secondary 
to asbestos exposure.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for bowel dysfunction.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to a total disability rating for 
compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Prior to certification of the veteran's claims on appeal in 
June 2006, the veteran indicated that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Although the RO initially requested both the SSA 
determinations and the records upon which those records were 
based in October 2005, the SSA only provided the requested 
documents after the RO's third request was made in April 
2006.  Those disability determinations, and the records upon 
which they were based, are associated with the claims file.  

However, in November 2007, the veteran notified VA, in 
correspondence to the Board, that he had undergone an 
additional SSA disability evaluation that year.  He 
submitted, with that correspondence, letters scheduling him 
for a SSA disability reevaluation in July 2007.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, although the veteran's 
initial disability determination and its source documents are 
already associated with the claims, file, the additional 
determinations made following the veteran's July 2007 
reevaluation, if any, must be obtained before appellate 
adjudication may proceed.

Accordingly, the case is remanded for the following actions:

1.  The RO must request all materials, to 
include medical records, regarding the 
veteran's awarded disability benefits from 
SSA.  Specifically, the RO must obtain the 
report from the scheduled July 2007 
disability reevaluation and any documents, 
to include new and/or revised disability 
determinations, generated as a result of 
this reevaluation.  All records obtained 
from SSA must be associated with the 
claims file.  

If these records are not available, a note 
to that effect must be included in the 
veteran's claims folder.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




